

115 HCON 147 IH: Calling for an update to certain Occupational Safety and Health Regulations and certain Environmental Protection Agency programs relating to highly hazardous chemicals.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 147IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. DeSaulnier submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONCalling for an update to certain Occupational Safety and Health Regulations and certain
			 Environmental Protection Agency programs relating to highly hazardous
			 chemicals.
	
 Whereas the process safety management regulation is a regulation promulgated by the Occupational Safety and Health Administration (OSHA) relating to the use, storage, manufacturing, handling, or the on-site movement of highly hazardous chemicals as defined by OSHA and the Environmental Protection Agency (EPA), and it hasn’t been updated since 1992;
 Whereas, according to the Environmental Protection Agency, there are an average of 150 major industrial fires, explosions, or chemical releases reported each year to EPA;
 Whereas, in January 1997, one man died and 46 others were injured in a refinery explosion in Martinez, California;
 Whereas, in April 2010, seven people died in a refinery fire in Anacortes, Washington; Whereas, in August 2012, 19 workers were endangered and 15,000 residents had to seek care after a refinery fire in Richmond, California;
 Whereas, in April 2018, an explosion at a Husky Energy refinery left at least 20 injured in Superior, Wisconsin;
 Whereas, in response to the 1997 refinery explosion in Martinez, California, Contra Costa County enacted a groundbreaking industrial safety ordinance to promote safety at refineries that has been successful in reducing the number of safety incidents;
 Whereas, in response to the 2012 refinery fire in Richmond, California, the State of California responded by implementing comprehensive, modern regulations in 2017, known as Process Safety Management for Petroleum Refineries under the Division of Occupational Safety and Health and Program 4 of the Accidental Release Prevention Program under the California Environmental Protection Agency, that are the strongest in the Nation;
 Whereas Contra Costa County, the State of Washington, and others are updating their safety regulations based on those enacted in California; and
 Whereas the Federal standards are in need of similar updating: Now, therefore, be it   That it is the sense of Congress that the Occupational Safety and Health Administration should update regulations concerning refinery and chemical plant safety, including the Process Safety Management regulations (29 C.F.R. 1910.199), and the EPA should update its Risk Management Plan rule pursuant to section 112(r) of the Clean Air Act Amendments. These updated regulations should be no less comprehensive than those in place in California, and similarly should be based on the industry’s own best practices.
		